DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on January 6, 2022.
Claims 11-13 and 16-17 have been cancelled.
Claims 1-10, 14, 15, 18 and 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The drive mechanism for a bimini top as claimed is not shown or suggested in the prior art because of the use of a drive mechanism that is comprised of a driven hub or first arm actuator that is driven by a worm screw, an intermediate hub or intermediate arm actuator, and a pivot hub or second arm actuator, where said intermediate hub or intermediate arm actuator is further comprised of a first portion with gear teeth along its circumference and a second portion having a smooth edge along its circumference, said intermediate hub or intermediate arm actuator being coupled with said driven hub or said first arm actuator, and said pivot hub or second arm actuator engaging said intermediate hub or intermediate arm actuator.
The prior art as disclosed by Schwindaman (US 7,438,015) shows the use of a drive mechanism for a bimini top that is comprised of a first arm actuator with gear teeth, a sliding rack with a flat section and teeth that is driven forward and backward by 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




January 18, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617